ITEM 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On May 14, 2013, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 10,400 shares of common stock issued by Alexandria Real Estate Equities, Inc. (CUSIP No. 015271109) (the "Common Stock") at a purchase price of $73.50 per share including an underwriting discount of $2.94 per share. The Common Stock was purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. J.P. Morgan Securities, LLC RBS Securities Inc. Scotia Capital (USA) Inc. Robert W. Baird & Co. Incorporated BB&T Capital Markets BNY Mellon Capital Markets, LLC Capital One Southcoast, Inc. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Evercore Group, L.L.C. Mitsubishi UFJ Securities (USA), Inc. SMBC Nikko Capital Markets Limited SunTrust Robinson Humphrey, Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 24, 2013. These materials include additional information about the terms of the transaction.
